Citation Nr: 1401035	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low back disability prior to March 26, 2010, and a rating higher than 40 percent since.

2.  Entitlement to a rating higher than 10 percent for posttraumatic stress disorder (PTSD) prior to May 9, 2007, a rating higher than 30 percent from May 9, 2007 to November 29, 2007, a rating higher than 50 percent from November 30, 2007 to March 25, 2010, and a rating higher than 70 percent since March 26, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1998 and from January 2003 to April 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from January and December 2007 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  Subsequently, in February 2010, the Board remanded the claims for higher ratings for the low back disability and PTSD to the RO via the Appeals Management Center (AMC) for further development and consideration.

In a May 2010 decision since issued, the AMC increased the rating for the PTSD from 10 to 30 percent as of May 9, 2007, and from 30 to 50 percent as of November 7, 2008.  The AMC also increased the rating for the low back disability from 20 to 40 percent as of March 26, 2010.


The Board again remanded these claims in December 2011, for still further development, and in another AMC decision even more recently issued in September 2012 the 50 percent rating for the PTSD received an earlier effective date of November 30, 2007.  Also, effective March 26, 2010, the rating for the PTSD again was increased - this time from 50 to 70 percent.  As well, the AMC granted service connection and a separate 10 percent rating effective February 14, 2012, for paralysis of the sciatic nerve of the right lower extremity since associated with the low back disability (lumbar disc herniation at L4-L5).

Although each of those rating increases represents a partial grant of benefits, the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that a decision awarding a higher rating, but less that the maximum available rating, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Thus, the claims now on appeal concern whether the Veteran was entitled to a rating higher than 20 percent for his low back disability prior to March 26, 2010, and whether he has been entitled to a rating higher than 40 percent since.  Also, there remains for consideration whether he was entitled to a rating higher than 10 percent for his PTSD prior to May 9, 2007, a rating higher than 30 percent from May 9, 2007 to November 29, 2007, a rating higher than 50 percent from November 30, 2007 to March 25, 2010, and a rating higher than 70 percent since March 26, 2010.

Aside from these claims, there is a derivative claim of entitlement to a TDIU that appears to have been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased-rating claim when the claim is expressly raised by the Veteran or reasonably raised by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim).

Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court similarly found that, because the claim for a TDIU was received by VA within one year of the granting of service connection based on an initial application for benefits, the TDIU claim "was part of [the Veteran's] initial application for benefits for [PTSD], not a part of a new claim for increased compensation."

But as the Court also explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim (or, here, claims) for a higher rating or ratings for the disability or disabilities forming the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  So this is what will occur here since the Board is deciding the claims for higher ratings for the low back disability and PTSD, but instead remanding this derivative TDIU claim to the RO via the AMC.



FINDINGS OF FACT

1.  Before March 26, 2010, the Veteran's low back disability was manifested by no more than pain and limitation of motion; effectively since March 26, 2010, his low back disability has been manifested by no more than forward flexion of the thoracolumbar spine to 30 degrees or less; he does not have ankylosis of either segment of his spine (thoracolumbar (i.e., thoracic and lumbar) or cervical).

2.  Before May 9, 2009, his PTSD was manifested by no more than occupational and social impairment due to mild or transient symptoms that decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

3.  Effectively from May 9, 2007 to November 29, 2007, his PTSD was manifested by no more than moderate-to-serious symptoms and occupational and social impairment due to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

4.  Effective November 30, 2007 and before March 26, 2010, his PTSD was manifested by no more than occupational and social impairment with symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


5.  Since March 26, 2010, his PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 percent for the low back disability before March 26, 2010, or a rating higher than 40 percent since.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5010-5243 (2013).

2.  The criteria are not met for a rating higher than 10 percent for the PTSD before May 9, 2009, or for a rating higher than 30 percent prior to November 9, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  However, the criteria are met for a higher 50 percent rating for the PTSD from November 9, 2007 to November 29, 2007 (so not just from November 30, 2007 to March 25, 2010).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  But the criteria are not met for a rating higher than 50 percent for the PTSD from November 30, 2007 to March 25, 2010, or for a rating higher than 70 percent since March 26, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist Veterans in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  More specifically, VA has a duty to notify the claimant of:  (1) the information and evidence needed to substantiate the claim; (2) the information and evidence that VA will obtain; and (3) the information and evidence he is expected to provide. 
38 U.S.C.A. §§ 5102, 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, this notice should precede the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  However, both the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and Veterans Court (CAVC) have clarified that, even when notice is not provided prior to initially adjudicating a claim or, if provided, was inadequate or incomplete, VA need only provide all necessary notice, give the Veteran opportunity to submit additional evidence and/or argument in response, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the essential fairness of the adjudication, as a whole, is unaffected because he is still provided meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that an SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United Sates Supreme Court made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim.

In the particular case, VCAA notice letters sent in November 2006 and July 2007, prior to adjudicating the claims in the January and December 2007 rating decisions at issue, satisfied the requirements of 38 U.S.C.A. § 5103(a).  The letters duly apprised the Veteran of the information and evidence not then of record that was necessary to substantiate the claims, the information and evidence that VA would obtain, and the information and evidence he instead was expected to provide.  In increased-rating claims, VA need only provide "generic" notice, not also apprise the Veteran of alternative diagnostic codes or daily-life evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling the lower Court's holdings in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).

With regards to the duty to assist the Veteran with his claims, the Board is also satisfied VA has made the required efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been obtained and associated with the claims file for consideration includes his service treatment records (STRs), VA treatment records, comprehensive VA examination reports, and his lay statements.  He has not made the Board aware of any additional evidence that needs to be obtained, and that is obtainable, prior to appellate review of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Therefore, the Board finds that there is no reason to believe that any possible outstanding records would contain information relating to his claims.


In view of this, the Board finds that VA has fulfilled its duties to notify and assist him in the development of these claims.  Adjudication of these claims at this juncture, without directing or accomplishing any additional notification and/or development, poses no risk of prejudicing him.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Since his November 2009 videoconference hearing before the Board, his claims twice have been remanded for further development and consideration - initially in February 2010 and again in December 2011.  Moreover, there was compliance with all requested development, certainly acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Regarding the videoconference hearing, according to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding Veterans Law Judge to explain fully the issues and suggest the submission of evidence that may have been overlooked and that would be potentially advantageous to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court explained that the presiding judge's duties under § 3.103(c)(2) are twofold.  First, the presiding judge must explain fully the issues still outstanding that are relevant and material to substantiating the claims by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding judge must suggest that a claimant submit evidence on an issue material to substantiating the claims when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  This occurred during the hearing.  The Veteran and his representative also, when considering the line of questioning, evidenced their actual knowledge of the type of information and evidence needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102. 4.3 (2013) (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  For this reason, the Veteran already has "staged" ratings for his PTSD and low back disability.  The Board therefore need only determine whether the staging was appropriate.


Regulations provide that, when a disability not specifically provided for in the Rating Schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to VA regulation, an extraschedular disability rating is warranted based on a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.


Low Back Disability

The Veteran's service-connected low back disability (lumbar disc herniation L4-L5) has been rated as 20-percent disabling before March 26, 2010, and as 40-percent disabling since under Diagnostic Code 5010-5243.  38 C.F.R. §§ 4.20, 4.71a.

Disabilities affecting the spine are rated based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Degenerative Disc Disease (DDD), i.e., Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  See also Note(1) in 38 C.F.R. § 4.71a, DC 5243, defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bedrest prescribed by a physician and treatment by a physician.

The General Rating Formula for Diseases and Injuries of the Spine covers DCs 5235-42.  DC 5242, in particular, concerns degenerative arthritis of the spine and indicates to see also DC 5003 since it, too, pertains to rating degenerative arthritis (hypertrophic or osteoarthritis).  DC 5003, as well as DCs 5235-5242, indicates to rate the arthritis on the basis of the extent it causes limitation of motion of the specific joint or joints affected.  DCs 5235-42, since specifically concerning limitation of motion of the spine, provide a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).

On VA examination in February 2006, the Veteran reported such symptoms as flare-ups lasting four to seven days that were severe and occurred weekly.  They were precipitated by weather change, over exertion, bending, and twisting.  During flare-ups, decreased motion was moderate.  Other symptoms included stiffness and diffuse pain across the lumbar region.  The Board notes that it is not recounting neurological symptoms, as the Veteran is in receipt of service connection for neurological manifestations of the service-connected low back disability.  On objective examination, posture and gait were normal.  There was mild lumbar flattening, but there was no other abnormal spinal curvature.  Forward flexion was to 90 degrees with pain at 90 degrees.  Extension was to 30 degrees with pain at 30 degrees.  Bilateral lateral rotation was to 30 degrees with pain at 30 degrees.  Bilateral lateral flexion was to 30 degrees with pain at 30 degrees.  After repetitive range of motion exercises, forward flexion was to 80 degrees.  The diagnosis was of lumbar disc herniation at L4-L5.  As to the activities of daily living, there was a mild impact upon sports, shopping, recreation, and travel.  There was a moderate impact upon exercise.  There was no impact upon feeding, bathing, dressing, toileting, and grooming.  

On VA examination in January 2007, the Veteran reported using over-the-counter analgesics for low back pain.  There was no history of surgery or hospitalization for the spine.  There was a history of fatigability, decreased motion, stiffness, weakness, and pain.  Low back pain was chronic and intermittent.  It was moderate and lasted for two to three weeks.  Flare-ups were precipitated by moving the wrong way, playing basketball, and heavy lifting.  Although the examiner noted intervertebral disc syndrome, there were no incapacitating episodes during the previous 12 months.  The Veteran used no assistive devices, and could walk one quarter of a mile.  Posture, spinal symmetry, and gait were normal.  There were no abnormal spinal curvatures other than lumbar flattening.  Forward flexion of the thoracolumbar spine was to 90 degrees with pain at 70 degrees.  Extension was to 30 degrees with pain at 30 degrees.  Bilateral lateral flexion was to 30 degrees with pain at 20 degrees.  Bilateral lateral rotation was to 30 degrees with pain at 20 degrees.  The diagnosis was of disc herniation at L4-L5.  The examiner indicated that the Veteran was employed on a full time basis and had been absent from work for less than one week during the previous 12 months due to the service-connected low back disability.  According to the examiner, there were no significant occupational effects.  As to the usual daily activities, there was a mild impact upon chores, shopping, and traveling.  There was a moderate impact upon exercise and recreation.  There was a severe impact upon sports.  There was no impact upon feeding, bathing, dressing, toileting, and grooming.  

On VA examination in March 2010, the Veteran reported low back pain that was a seven on a scale of one to 10 that was reduced to five on the same scale after taking pain medication.  Back pain was constant.  There was decreased motion, stiffness, weakness, and constant daily moderate pain.  Flare-ups were severe.  They occurred every two weeks and lasted three to four days.  They were precipitated by lifting, yard work, and prolonged activity involving bending.  During the previous 12 months, there had been two incapacitating episodes each of which lasted five to 10 minutes.  The Veteran could walk one quarter of a mile.  He was employed and had to lift computers.  Posture and spinal symmetry were normal.  There was a slight limp.  Spinal curvature was normal other than lumbar flattening.  There was no thoracolumbar spine ankylosis.  Thoracolumbar spine forward flexion was to 20 degrees.  Extension was to 10 degrees, bilateral lateral flexion was to 20 degrees.  Bilateral lateral rotation was to 30 degrees.  There was objective evidence of pain on range of motion.  There was no additional limitation of motion after repetitive range of motion exercises.  The Veteran was employed on a full time basis.  He was absent from work for two weeks during the previous year due to the service-connected low back disability.  There were significant occupational effects, according to the examiner due to problems lifting and pain.  Apparently, the Veteran was in pain at work and especially with lifting, but he did not show his pain so as not to compromise his job tenure, so he did not report it.  At to the activities of daily living, there was no impact upon recreation, feeding, bathing, and grooming.  There was a mild impact upon shopping, traveling, dressing, and toileting, a moderate impact upon the performance of chores, and a severe impact upon sports and exercise, as these were precluded due to the service-connected low back disability.  

On December 2012 VA orthopedic examination, the pertinent diagnosis was of lumbar disc herniation.  Flare-ups consisted of low back pain that was a 10 in severity on a scale of one to 10.  Flare-ups lasted five to seven days.  Analgesics were effective in reducing pain.  Forward flexion of the lumbar spine was to 40 degrees with pain at 20 degrees.  Extension was to 20 degrees with pain at 10 degrees.  Right lateral flexion was to 25 degrees with pain at 20 degrees.  Left lateral flexion was to 20 degrees with pain the 10 degrees.  Bilateral lateral rotation was to 30 degrees with pain at 30 degrees.  After three repetitive range of motion exercises, forward flexion was to 20 degrees, and extension was to 15 degrees.  Right lateral flexion was to 25 degrees.  Left lateral flexion was to 20 degrees.  Bilateral lateral rotation was to 30 degrees.  Functional loss after repeated range of motion exercises included less movement than usual, weakened movement, disturbance of locomotion, and interference with standing, sitting, and/or weight bearing.  There was pain in the thoracolumbar spine region, and there was guarding or spasm that did not result in an abnormal gait or spinal contour.  The Veteran used a back brace regularly.  The examiner indicated that there was no intervertebral disc syndrome.  The Veteran stated that his thoracolumbar spine disability interfered with his job as a computer technician, as he had problems with lifting and carrying.  

According to this collective body of evidence, despite the Veteran's documented complaints of pain and other symptoms, a rating higher than 20 percent is not warranted prior to March 26, 2010, because forward flexion of his thoracolumbar spine was not to 30 degrees or less and because no ankylosis of this segment was present before that date (or, indeed, even since).  Consequently, an evaluation exceeding 20 percent cannot be granted under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 unless Diagnostic Code 5243 is rated under the criteria for IVDS.

A rating higher than 20 percent also is not warranted before March 26, 2010, alternatively under the IVDS rating criteria because incapacitating episodes as defined by VA regulation were not shown before that date.  See again 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In short, there must have been doctor- or physician-prescribed bed rest, and there simply was not.

A rating higher than 40 percent since March 26, 2010, also is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  Despite symptoms such as weakened movement, unfavorable ankylosis of either the thoracolumbar segment of the spine or entire spine is not apparent from the record.  Such would have to be shown in order for an evaluation exceeding 40 percent to be warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 unless Diagnostic Code 5243 is rated under the criteria for IVDS.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Whereas unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension.  Neither is the situation here and never has been.

An evaluation exceeding 40 percent also cannot be alternatively assigned under the criteria applicable to IVDS because incapacitation is at worst minimal and because incapacitating episodes as defined by VA regulation have not been shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Indeed, the most recent evidence reveals the Veteran does not suffer from IVDS.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected in range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2013) provides that consideration also be given to weakened movement, premature or excess fatigability, and incoordination.

Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).


A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Here, to the extent these manifestations have been present, either before March 26, 2010 or since, they have been taken into consideration.  However, as explained above, there is no means by which to assign higher ratings because the pain, etc., does not result in sufficient restriction of the Veteran's range of motion.

In denying this claim for higher ratings for this low back disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  But with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for this service-connected low back disability are inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria found in the Rating Schedule for disabilities of the spine - including IVDS - shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria allow for consideration of pain and consequent limitation of motion, also altered gait, abnormal spinal curvature, ankylosis, and incapacitating episodes.  The Veteran's symptomatology is encompassed within the symptomatology contemplated by the applicable DCs.  Moreover, the holding in DeLuca dictates that VA adjudicators consider multiple types of effects on the Veteran's occupational functioning and in his daily activities

The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  So he does not satisfy the second prong of the Thun analysis, either, therefore irrespective of the first prong.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The record does not show that he has required frequent hospitalizations for his low back disability.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability.  To the contrary, most, if not all, of his evaluation and treatment has been on an outpatient rather than inpatient basis.  Additionally, there is not the required showing of marked interference with employment because of this disability, meaning above and beyond that contemplated by the ratings assigned for this disability.  See 38 C.F.R. § 4.1.  While the Veteran has indicated difficulty working on account of this disability, he remains employed.  There is nothing in the record suggesting his low back disability has markedly impacted his ability to perform his job satisfactorily.  Moreover, there is no evidence in the medical records of an exceptional or unusual disability picture.


In short, there is nothing in the record indicating this service-connected disability causes impairment in employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this claim for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making these determinations regarding the appropriateness of the ratings for this disability, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

PTSD

Although the AMC assigned higher evaluations for the PTSD in the May 2010 and September 2012 rating decisions, also an earlier effective date for the increase to the 50-percent level, questions remain as to whether the Veteran was entitled to even higher ratings during the time periods at issue.  See AB, 6 Vet. App. at 38-39.

As also already alluded to, like the rating for his low back disability, so too has the rating for his PTSD been "staged" under Hart.  Namely, a 10 percent evaluation was in effect before May 9, 2007, a 30 percent evaluation as of May 9, 2007, a 50 percent evaluation as of November 30, 2007, and a 70 percent evaluation effectively since March 26, 2010, all under 38 C.F.R. § 4.130, DC 9411.  The Board will focus on each of these periods to determine whether even higher evaluations are warranted.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411.


A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Whereas the highest possible schedular rating of 100 percent requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores have been considered.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 39 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations,  judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  


GAF scores that are between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

As evidenced by use of the phrase "such symptoms as", the list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

Rating Higher than 10 percent before May 9, 2007

The Veteran filed his claim of increase for PTSD on May 11, 2007.

On November 2007 VA examination, his GAF scores were listed as follows:

September 2005:  65
March 2006:  65
June 2006:  65
February 2007:  65
March 2007:  65
April 2007:  65

Those GAF scores are indicative of just relatively mild symptoms.  There is no indication in the record that his symptoms were any greater than mild before May 9, 2007, and a close review of the record reveals that he was either studying or working on a full-time basis before that date.  He has been taking psychotropic medication since December 2004.  

Because the evidence of record before May 9, 2007 reflects mild symptomatology and no material occupational or social impairment, the disability picture before May 9, 2007 is indicative of no more than occupational and social impairment due to mild or transient symptoms that decrease work efficiency a ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  This is consistent with the existing 10 percent rating.  38 C.F.R. § 4.130; Vazquez-Claudio, supra; Mauerhan, supra.  

The evidence of record before May 9, 2007, does not reveal symptoms consistent with a higher 30 percent evaluation - such as depressed mood, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and/or mild memory loss.  Because these or equivalent symptoms were not present before May 9, 2007, a 30 percent rating for PTSD is not warranted before that date.  38 C.F.R. § 4.130.

Rating Higher than 30 percent from May 9, 2007 to November 29, 2007

A May 2007 VA psychiatrist progress note indicated the Veteran suffered from PTSD with a GAF score of 60.  The only medication he was taking as a result of his PTSD was for sleep.  He reported more difficulties interacting with peers and family.  He also reported episodes of anxiety.  Objectively, he was correctly oriented in all three spheres (i.e., to time, place and person).  Eye contact was good, and he was calm and cooperative.  Speech, thought processes, and thought content were normal.  There was no suicidal or homicidal ideation.  Insight and judgment were fair.  There were signs, however, of depression and anhedonia as well as anxiety, intrusive thoughts, and poor sleep.


In July 2007, a VA psychologist indicated that the Veteran was taking certain medication due to his PTSD and that symptoms included intrusive thoughts, nightmares, intense distress at exposure to trauma cues, avoidance of those cues, social isolation, loss of interest, feelings of detachment, poor sleep, poor concentration, hypervigilance, poor anger management, and symptoms of depression.  The examiner indicated that the Veteran's PTSD interfered significantly with his ability to function in social and occupational roles.

In August 2007, a VA psychiatrist indicated that the Veteran had been followed in the PTSD clinic since late 2004.  Treatment included medication, group therapy, and individual counseling.  According to the VA psychiatrist, the Veteran was highly compliant with treatment and was an active participant in his treatment.  Nonetheless, symptoms of PTSD had an impact on the Veteran's daily life.  PTSD symptoms included nightmares, intrusive thoughts of traumatic experiences, increased irritability and anger management problems, avoidance, isolation, survivor's guilt, emotional detachment, impaired concentration, hypervigilance, insomnia, a persistently sad mood, low energy, anhedonia, and a low tolerance for stressors.  The psychiatrist indicated that the Veteran's PTSD was chronic and interfered significantly with his ability to function socially and occupationally.

The Board is of the impression that the foregoing symptomatology rises to the level of that required for a 50 percent evaluation, as there is a GAF score indicative of moderate symptoms and because there is occupational and social impairment to include difficulty in establishing effective work and social relationships.  Thus, although many of the specified symptoms associated with a 50 percent evaluation such as frequent panic attacks are absent, the nature and severity of the symptoms are consistent with the type of impairment associated with a 50 percent evaluation for PTSD.  See Vazquez-Claudio, supra.  


A 70 percent evaluation, however, is not warranted before November 30, 2007 because the type of impairment contemplated is simply absent before that date.  For example, suicidal ideation, obsessional rituals, near continuous panic or depression affecting the ability to function independently, special disorientation, neglect of personal appearance, etc., were not present before November 30, 2007.  In short, the symptomatology present before November 30, 2007 is not similar or equivalent to that commensurate with a 70 percent disability rating.  Mauerhan, supra.  For this reason, a 70 percent evaluation before November 30, 2007 is denied.

Rating Higher than 50 percent from November 30, 2007 to March 25, 2010

On November 2007 VA psychiatric examination, the examiner indicated that the Veteran was taking several psychotropic medications for his PTSD.  The Veteran reported depressive symptoms, avoidance, and isolation.  The Veteran had trouble in public places due to perceived danger.  In public places, he stood with his back to the wall.  He reported nightmares, avoidance of distressing stimuli, watchfulness, and detachment.  The Veteran was having marital problems due to his reluctance to leave the house or interact with others.  However, he was able to complete his first semester at school without any problems.  He was also working at a VA medical facility.  The examiner described the Veteran as clean, cooperative, and friendly.  His speech, thought processes, and thought content were unremarkable.  There were no delusions or hallucinations.  There was no obsessive or ritualistic behavior.  The Veteran displayed no inappropriate behavior.  There was no homicidal or suicidal ideation.  Impulse control was good.  Judgment was good, and the Veteran understood that he had psychiatric problems.  Attention was intact, and he was oriented to person, place, and time.  His mood, however, was anxious.  He also had trouble sleeping.  PTSD symptoms included avoidance of distressing stimuli, recurrent intrusive images, and those listed in previous reports.  The Veteran reported no remissions.  In the previous 12 months, the Veteran reported missing work for a total of four weeks due to feelings of depressions and/or low back symptomatology.  As to occupational functioning, the Veteran noted problems with decreased concentration.  The examiner diagnosed chronic PTSD and major depression and assigned a GAF score of 60. 

In November 2008, a VA physician wrote that the Veteran was being treated for PTSD and that he had been compliant with outpatient treatment and with psychiatric follow-up.  He was taking prescribed psychotropic medications.  The Veteran's symptoms were consistent with chronic PTSD and included depression, anxiety, nightmares, sleep problems, hypervigilance, emotional detachment, isolation, irritability, impaired concentration, and psychological distress.  

In November 2009, the same VA physician indicated that the Veteran was compliant with PTSD treatment, which included psychotropic medications.  The Veteran's GAF score was 48, and he continued to have PTSD symptoms such as an irritable mood, detachment, avoidance of crowds, restricted range of affect, hypervigilance, impaired sleep, an exaggerated startle response, nightmares, and decreased concentration.  

At the November 2009 hearing, the Veteran testified that he had been taking psychotropic medications since December 2004.  He indicated that he was finished with class work and that he was working and that he had missed work due to his PTSD.  He indicated that, while pursuing higher education in the field of information technology, his concentration was not good and that he had difficulty focusing at work.  Socially, he spoke of tension with his wife due to his lack of desire to leave the house and his reluctance to go to the movies, his avoidance of crowds, etc.  He also did not want to speak with others socially and stopped taking calls from friends.  

Before March 26, 2010, a 70 percent rating for the Veteran's PTSD is not warranted because his symptoms and level of impairment do not rise to the requirements for a 70 percent evaluation.  38 C.F.R. § 4.130; Vazquez-Claudio, supra; Mauerhan, supra.  During this time period, his GAF scores hovered between 48 and 60, indicative of no more than serious or moderate symptoms.  His specific symptoms did not include those equivalent to suicidal ideation, obsessional rituals that interfere with routine activities, abnormal speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, and/or neglect of personal appearance and hygiene.  

Also, while the Veteran did isolate himself, there is no indication that he was unable to establish and maintain effective relationships despite his avoidance of social contacts.  Indeed, the fact that he was working indicates that he had at least minimal capabilities in this area.  Again, therefore, because his PTSD symptomatology did not meet the criteria for a 70 percent evaluation from November 30, 2007 to March 25, 2010, a 70 percent evaluation for that timeframe is denied.  Id.

Rating Higher than 70 percent since March 26, 2010

On VA examination in March 2010, the Veteran denied any hospitalizations for a mental disorder.  He was receiving antidepressant medication for treatment of his PTSD, and he was attending individual psychotherapy.  However, he dropped out of group therapy for PTSD because of trouble getting along with others in the group due to their apparent exaggeration of wartime experiences.  Effectiveness of therapy was "fair" according to the examiner, as the Veteran continued to exhibit symptoms of PTSD despite treatment.  The report suggests that the Veteran had completed an undergraduate degree in information technology.  The Veteran reported a strained relationship with his wife because he did not like to leave the house and did not like to socialize.  The Veteran also reported less contact with his family of origin and avoidance of friends.  The Veteran indicated that he enjoyed few activities and no longer pursued hobbies like basketball that were previously enjoyable.  Outside of work, his activities were solitary in nature.  The Veteran denied homicidal ideation as well as a history of violence or assaultiveness.  On objective examination, the Veteran was clean, neatly groomed, and appropriately dressed.  Psychomotor activity was tense, and his speech was soft and whispered.  His affect was constricted, sleep was impaired and his mood was anxious and dysphoric.  However, the Veteran was oriented to person, place, and time.  Thought content and processes were unremarkable.  There were no delusions or hallucinations, and judgment was good.  There was no inappropriate behavior and no suicidal or homicidal ideation.  As to obsessive and ritualistic behaviors, the Veteran indicated that he always had to be in the corner and could not sit with his back to other people or the door.  He reported panic attacks five or six times a week that lasted no more than 10 minutes.  The Veteran stated that if they occurred at work, he simply went to the bathroom.  The Veteran's anhedonia and low energy had a negative impact upon his ability to complete chores.  He avoided shopping secondary to hypervigilance and dislike of crowds, and he had no interest in travel, which would cause anxiety.  The Veteran had road rage and anxiety when driving.  Remote memory was normal but recent memory was mildly impaired.  The Veteran had many of the PTSD symptoms described elsewhere to include avoidance of trauma stimuli, reexperiencing, etc.  These symptoms were chronic, and there were no remissions.  As to occupational functioning, the Veteran had decreased concentration, difficulty following instructions, increased absenteeism, and increased tardiness.  The Veteran was employed on a full-time basis.  In the previous year, he had been absent for work for 29 days because he could not bring himself to interact with others.  The examiner diagnosed chronic PTSD, which included symptoms of depression, and assigned a GAF score of 49.

The Board has considered the Veteran's PTSD symptomatology from March 26, 2010 and has concluded that an evaluation of 100 percent is not warranted at any time since that date.  38 C.F.R. § 4.130; Vazquez-Claudio, supra; Mauerhan, supra; see also Hart, supra.  Indeed, the Veteran does not exhibit total occupational and social impairment as evidenced by his ability to maintain full-time employment despite difficulties interacting with others.  Furthermore, he appears to be firmly rooted in reality and lacks such symptoms as persistent delusions and hallucinations.  Additionally, there is no indication that the Veteran is incapable of self care or that he does not know the names of those close to him.  There is no indication of gross disturbance of thought processes.  Finally, he has consistently been described as fully oriented.  As such, there is no basis under which to assign a 100 percent evaluation under the applicable criteria at any time beginning on March 26, 2010.  Id.  


Extraschedular Consideration for the PTSD

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the Rating Schedule for acquired psychiatric disorders shows that the rating criteria reasonably describes his disability level and symptomatology.  His symptoms and areas of impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Vazquez-Claudio, supra.  In addition, the GAF scores are incorporated as part of the schedular rating criteria, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

And just as in the case of his low back disability, even if the available schedular evaluations for PTSD are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  So he does not satisfy the second prong of the Thun analysis, either, therefore irrespective of the first prong.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The record does not show or suggests he has required frequent hospitalizations for treatment of his PTSD.  Indeed, to the contrary, it does not appear from the record that he has been hospitalized at all for this disability.  Most, if not all, of his evaluation and treatment instead has been on an outpatient basis rather than as an inpatient.  Additionally, there is not shown to be evidence of marked interference with his employment due to this disability.  He admittedly has had some absenteeism, just not so much so that his employment has been affected or compromised, as there is no evidence of disciplinary action, demotion, or threat of termination.  There is nothing in the record suggesting his PTSD has markedly impacted his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment in his employment over and above that which is contemplated in the assigned schedular rating.  38 C.F.R. § 4.1.  See also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is unwarranted.

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

The claim of entitlement to a rating higher than 20 percent for the low back disability before March 26, 2010, and to a rating higher than 40 percent since, is denied.

An rating higher than 10 percent for the PTSD before May 9, 2007 is denied.

But the higher 50 percent rating is granted from May 9, 2007 to March 25, 2010 (so as of an earlier effective date, i.e., instead of the intervening 30 percent rating), subject to the statutes and regulations governing the payment of VA compensation.

A rating higher than 70 percent, however, including since March 26, 2010, is denied.



REMAND

As already explained, in Rice the Court held that a TDIU claim is part and parcel of an increased-rating claim when such claim is raised by the record.  In this case, the February 2012 orthopedic examination report reflects a negative impact upon employment due to the service-connected low back disability.  Most recently, the Veteran reported absenteeism due to his PTSD symptoms, so on account of another service-connected disability also at issue in this appeal.  As such, the derivative issue of entitlement to a TDIU has been raised by the record.  Hence, this claim, like those forming the basis for it, is before the Board.  But further development is needed to properly adjudicate this TDIU claim.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

The record reflects the Veteran has had difficulty working, although this, alone, is not necessarily tantamount to concluding he is entitled to a TDIU, meaning, as mentioned, incapable of obtaining and maintaining substantially gainful employment.

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.


The Federal Circuit Court has clarified that "[r]equiring a Veteran to prove that he is 100 percent unemployable is different than requiring him to prove that he cannot obtain and maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  To reiterate, the Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The Board must consider the effects of the Veteran's service-connected disabilities in the context of his employment and educational background.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated the Board cannot deny a Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, showing he can perform work that is substantially gainful versus just marginal in comparison.  See, too, Friscia v. Brown, 7 Vet. App. 294, 297 (1994) and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for [a] TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The Veteran is a computer technician who, allegedly, cannot stand or sit for any length of time along with other manifestations apparently rendering work difficult.  He also has problems with interpersonal interactions.  While he has been afforded several VA compensation examinations assessing and reassessing the severity of his service-connected disabilities, an opinion as to unemployability and the effect of his service-connected disabilities on his employability has not been obtained or rendered.  So this needs to be done before deciding this derivative TDIU claim.

In addition, he has not received VCAA notice regarding this derivative TDIU claim, so this also needs to be done.


Accordingly, this derivative TDIU claim is REMANDED to the RO via the AMC for the following additional development and consideration:

1.  Send the Veteran a VCAA notice letter that pertains expressly to claims of entitlement to a TDIU.

2.  After giving him time to respond to this additional VCAA notice, schedule a VA compensation examination for a medical opinion regarding the likelihood (very likely, as likely as not, or unlikely) that his 
service-connected disabilities, in and of themselves, prevent him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison.  It is most essential the examiner consider the effect of all service-connected disabilities.  But see Geib v. Shinseki, No.2012-7164, 2013 WL XXXXXXX, at *Y (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  If an opinion cannot be provided, the examiner must discuss the reason why a response is not possible.
      
3.  Then adjudicate this derivative TDIU claim.  If this derivative claim is denied, send the Veteran and his representative an SSOC concerning this derivative claim and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this derivative claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


